DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19, the limitation “a first end” is unclear since there was not any “second end”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,886,671. Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed the same subject matter.
Regarding claim 1, the Patent’s claim 1 disclosed the claimed invention.
Regarding claim 2, the Patent’s claim 2 disclosed the claimed invention.
Regarding claim 3, the Patent’s claim 3 disclosed the claimed invention.
Regarding claim 4, the Patent’s claim 4 disclosed the claimed invention.
Regarding claim 5, the Patent’s claim 1 disclosed the claimed invention.
Regarding claim 6, the Patent’s claim 5 disclosed the claimed invention.
Regarding claim 7, the Patent’s claim 6 disclosed the claimed invention.
Regarding claim 8, the Patent’s claim 7 disclosed the claimed invention.
Regarding claim 9, the Patent’s claim 8 disclosed the claimed invention.
Regarding claim 10, the Patent’s claim 9 disclosed the claimed invention.
Regarding claim 11, the Patent’s claim 11 disclosed the claimed invention.
Regarding claim 12, the Patent’s claim 12 disclosed the claimed invention.
Regarding claim 13, the Patent’s claim 13 disclosed the claimed invention.
Regarding claim 14, the Patent’s claim 12 disclosed the claimed invention.
Regarding claim 15, the Patent’s claim 14 disclosed the claimed invention.
Regarding claim 16, the Patent’s claim 15 disclosed the claimed invention.
Regarding claim 17, the Patent’s claim 16 disclosed the claimed invention.
Regarding claim 18, the Patent’s claim 18 disclosed the claimed invention.
Regarding claim 19, the Patent’s claim 19 disclosed the claimed invention.

Regarding claim 21, the Patent’s claim 21 disclosed the claimed invention.
Regarding claim 22, the Patent’s claim 19 disclosed the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-15, 17-18, and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Patey (US 2002/0064983).
Regarding claim 1, Patey disclose an electronic power connector comprising:
at least one contact (46, 48) configured to electrically connect a power supply (30) to a load (12); 
an insulating sleeve (44, Fig. 2) configured to receive the at least one contact, the insulating sleeve including a sensor slot (un-numbered) configured to receive a sensor at a first end (un-numbered, the rear end) of the insulating sleeve (512, Fig. 9), and

Regarding claims 2 and 15, Patey disclose the sensor is a voltage sensor (see Abstract).

	Regarding claims 10 and 17, Patey disclose an antenna (386) configured to transmit an electrical characteristic.

Regarding claim 12, Patey disclose a power connector comprising: 
a sleeve (44); and
a contact carrier (42) located within the sleeve, the contact carrier includes a contact transformer module having at least one connector contact (46, 48) configured to electrically connect a power supply (30) to a load (12), and 
a sensor slot (un-numbered, a slot space for receiving sensor 512) located at a first end (un-numbered, the rear end) of an insulating sleeve (44, see Fig. 2 and Fig. 9), 

Regarding claim 13, Patey disclose the transformer winding is configured to sense a current.

Regarding claim 14, Patey disclose the sensor slot is configured to receive a sensor (512).

	Regarding claim 18, Patey disclose an antenna (386) configured to transmit an electrical characteristic.

	Regarding claims 19-20, the method claims are deemed inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-4, 6-9, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patey (US 2002/0064983).
Regarding claims 3-4, 16, 21, Patey substantially disclosed the claim invention except the sensor is a temperature sensor.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 6, Patey substantially disclosed the claimed invention except the insulating sleeve is made of a thermally conductive or insulating material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to insulating material to the sleeve for electrical insulation, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 7, Patey substantially disclosed the claimed invention except the power supply is a single-phase power supply having a voltage of approximately 100 volts AC to approximately 240 volts AC.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

	Regarding claim 8, Patey substantially disclosed the claimed invention except the power supply has a voltage of at least one selected from the group consisting of approximately 24 volts direct current, approximately 48 volts direct current, and approximately 400 volts direct current.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 9, Patey substantially disclosed the claimed invention except the power supply is a three-phase power supply having a voltage of approximately 208 volts AC to approximately 600 volts AC.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).
	
Allowable Subject Matter
Claims 5, 11, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC T NGUYEN/Primary Examiner, Art Unit 2833